DETAILED ACTION
This office action is a response to the application 17/239,129 filed on April 23, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 and October 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication 2019/0387432, hereinafter Kwak, in view of NTT Docomo “How to acquire status of re-transmitted packets” R3-174846, hereinafter NTT Docomo.

Regarding Claim 1, Kwak discloses a method for wireless communication (Abstract; Figure 2-4 and 6-9), comprising: 
transmitting data from a first network element to a second network element (Figure 4; Paragraph [0059-0064] Data may be transmitted and received through a backhaul connection between the first base station 110 and the second base station; The first base station 110 functions as a master base station and may transmit, to the second base station 120, data to transmit to the terminal 140 in a divided manner; The second base station 120 may transmit a DL 
receiving, at the first network element, feedback data from the second network element, where the feedback data includes a highest delivered packet data convergence protocol (PDCP) sequence number (SN) and information indicative of a range of data that has been successfully delivered to a terminal (Figure 4 and 6; Paragraph 0059-0072] the second base station 120 may transmit a DL data delivery status message 410 to the first base station 110. The DL data delivery status message 410 may include feedback on missed user data. The feedback of missed information including a  Highest successfully delivered PDCP SN s well as Num of lost X2-U SN ranges reported Start of lost X2-U SN range End of lost X2-U SN range); 
and retransmitting at least a portion of the data from the first network element based on the feedback data (Figure 4 and 6; Paragraph [0059-0072] The first base station 110 may retransmit user data missed by the second base station 120 based on the details of the feedback of the DL data delivery status message 410 received from the second base station 120. That is, as illustrated in FIG. 4, the first base station 110 may transmit the missed user data through a DL user data message 420. According to other embodiments, the DL data delivery status message 410 may be received after DL user data is transmitted first. Here, the user data transmitted from the first base station 110 to the second base station 120 through the DL user data message 420 may include a PDCP packet, and the PDCP packet may be enciphered and deciphered based on at least one parameter).
Kwak readily discloses the limitations of Claim 1 including transmitting data, receiving feedback data and retransmitting at least a portion of the data based on the feedback data but may not explicitly go into detail of where the feedback data includes a highest delivered packet data 
However, NTT Docomo more specifically teaches where the feedback data includes a highest delivered packet data convergence protocol (PDCP) sequence number (SN) and information indicative of a range of data that has been successfully delivered to a terminal (See Section 2 and Section 5.5.2 including a format for data delivery status feedback including Highest successfully delivered NR PDCP Sequence Number (SN) and various NR-U SN ranges and NR PDCP SN ranges to indicate and report the ranges of successfully delivered data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwak with the teaching of NTT Docomo. NTT Docomo provides a solution for a centralized transmission and retransmission of data packets where the status of which packets are actually delivered can be more efficiently indicated (NTT Docomo Introduction and Summary)

Regarding Claim 6, Kwak discloses a method for wireless communication (Abstract; Figure 3 and 6-9), comprising: 
receiving, at a second network element, data from a first network element (Figure 4; Paragraph [0059-0064] Data may be transmitted and received through a backhaul connection between the first base station 110 and the second base station; The first base station 110 functions as a master base station and may transmit, to the second base station 120, data to transmit to the terminal 140 in a divided manner; The second base station 120 may transmit a DL data delivery status message 410 to the first base station 110. The DL data delivery status message 410 may include feedback on missed user data); 

and receiving at least a portion of data retransmitted from the first network element based on the feedback data (Figure 4 and 6; Paragraph [0059-0072] The first base station 110 may retransmit user data missed by the second base station 120 based on the details of the feedback of the DL data delivery status message 410 received from the second base station 120. That is, as illustrated in FIG. 4, the first base station 110 may transmit the missed user data through a DL user data message 420. According to other embodiments, the DL data delivery status message 410 may be received after DL user data is transmitted first. Here, the user data transmitted from the first base station 110 to the second base station 120 through the DL user data message 420 may include a PDCP packet, and the PDCP packet may be enciphered and deciphered based on at least one parameter).
Kwak readily discloses the limitations of Claim 6 including receiving data, transmitting feedback data and receiving at least a portion of data retransmitted based on the feedback data but may not explicitly go into detail of where the feedback data includes a highest delivered packet data convergence protocol (PDCP) sequence number (SN) and information indicative of a range of data that has been successfully delivered to a terminal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwak with the teaching of NTT Docomo. NTT Docomo provides a solution for a centralized transmission and retransmission of data packets where the status of which packets are actually delivered can be more efficiently indicated (NTT Docomo Introduction and Summary).

Claims 2, 3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of NTT Docomo as applied to claim 1 and 6 above, and further in view of Han et al. U.S. Patent Application Publication 2021/0392085, hereinafter Han.

Regarding Claim 2 and 7, Kwak in view of NTT Docomo disclose the method of Claim 1 and 6. Kwak in view of NTT Docomo disclose information on user plane data and new radio user plane data delivered to the terminal (Kwak Paragraph [0060-0086]; NTT Docomo Section 5.5.2) but fail to explicitly disclose where the information indicative of the range of data that has been successfully delivered to the terminal includes a highest reported new radio user plane data (NR-U) SN successfully delivered to the terminal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwak in view of NTT Docomo with the teachings of Han. Han provides a solution to resolve the current ambiguity when the DU, or assisting node, provides feedbacks for the PDCP PDUs with retransmission flags which could adversely affect the user equipment (UE) (Han Abstract; Paragraph [0002-0005 and 0016-0017]).

Regarding Claim 3 and 7, Kwak in view of NTT Docomo and Han disclose the method of Claim 2 and 7. Kwak in view of NTT Docomo and Han further disclose where the information 

Regarding Claim 5 and 10, Kwak in view of NTT Docomo and Han disclose the method of Claim 2 and 7. Kwak in view of NTT Docomo and Han further disclose determining whether all PDCP SN transmitted by the first network element are less than or equal to the highest delivered PDCP SN in the feedback data; and determining whether all NR-U SN transmitted by the first network element are less than or equal to the highest reported NR-U SN in the feedback data, where all transmitted data is successfully delivered to the terminal based on determining that all transmitted PDCP SN are less than or equal to the highest delivered PDCP .

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of NTT Docomo as applied to claim 1 and 6 above, and further in view of Phuyal et al. U.S. Patent Application Publication 2018/0241509, hereinafter Phuyal.

Regarding Claim 4 and 9, Kwak in view of NTT Docomo disclose the method of Claim 1 and 6. Kwak in view of NTT Docomo disclose various range information including sets of start and end of user plane data (Kwak Paragraph [0060-0086]; NTT Docomo Section 5.5.2) but fail 
	However, Phuyal more specifically teaches where the information indicative of the range of data that has been successfully delivered to the terminal includes start and end of an PDU NR-U SN set indicating whether the data in the set belongs to the feedback data to identify multiple PDCPs (Figure 2-6; Paragraph [0031-0042 and 0092-0104] PDCP packets including multiple PDCP packets and PDCP status report providing sequence number set information to be able to identifier the multiple PDCPs that may be missing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwak in view of NTT Docomo with the teachings of Phuyal. Phuyal provides a solution to create and provide Packet Data Convergence Protocol (PDCP) status reports efficiently. Ensures accurate and efficient conveyance of PDCP status. Ensures that charging policies are properly applied to communication sessions with wireless telecommunication network (Phuyal Abstract; Paragraph [0002-0003 and 0013-0017]).



Regarding Claims 11-15, see the rejection of Claims 1-5. Claims 1-5 are method claims corresponding to the apparatus of Claims 11-15 with the same features. Therefore the same rejection applies as the rejections of Claims 1-5. See Figure 1-3 and Paragraphs [00032-0060] of Kwak for corresponding structure.

Regarding Claims 16-20, see the rejection of Claims 6-10. Claims 6-10 are method claims corresponding to the apparatus of Claims 16-20 with the same features. Therefore the same rejection applies as the rejection of Claims 6-10. See Figure 1-3 and Paragraphs [00032-0060] of Kwak for corresponding structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skarve et al. U.S. Patent Application Publication 2021/0385027 – Network Node and Method in a Wireless Communications Network
Teyeb et al. U.S. Patent Application Publication 2021/0314809 – Enhanced End to End Flow Control for Multi-hop Integrated Access Backhaul (IAB) Networks
Sirotkin et al. U.S. Patent Application Publication 2020/0359356 – Devices and Methods for Flow-Control Triggering and Feedback
Ray et al. U.S. Patent Application Publication 2010/0158044 – Method and Apparatus for Bundling and Ciphering Data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414


/IVAN O LATORRE/Primary Examiner, Art Unit 2414